Title: To Alexander Hamilton from Alexander Macwhorter, 16 March 1799
From: Macwhorter, Alexander
To: Hamilton, Alexander


          
            Sir,
            Newark March 16th. 1799—
          
          I take the liberty of writing a line to you — favour of my son John G. Macwhorter, who has —ted the appointment of a lieutenancy in the —my. All dutiful children will be favorites of just and tender parents: Perhaps, yea, I know I have never have never exercised such a degree of intercessory application to the public for any of my children which others have been forward hav in, and some have succeeded. Being bred in the moderate sphere of life myself, I never looked nor wished high for any of my children, only that they should be honest and useful members of society. And, blessed be God, I have hitherto had comfort and pleasure in my children. This son chooses the active and military life. I have no fortune for my children. My duty was to give them such education as was in my power. Under the smiles of providence I have given them such education as my circumstances and country afford. This son has received a liberal education, went thro’ his Clerkship to the law and passed his examination as Judge Chetwood and others informed me with an approbation rather above the common level. However this matter may be, as he has chosen to be a soldier, I leave his future character dependent upon his future behavior. I think you will find him active, attentive and careful in the department in which he may be placed. He writes with readiness, ease, and facility, and is very capable of any business in the accountant’s way. I understand there are various departments in the Staf of the army which are to be filled by subalterns, if any such should fall under your nomination or appointment, such as pay-master, quarter-master, adjutant &c. as I know my son is a sober, steady young man who may I believe be depended upon, I recommend him to your notice and patronage, as far as his merits upon trial shall entitle him. Consider this as the wish of an Aged father for his youngest son.
          I am sir your fd. & very huml. Sert.
          
            Alex. Macwhorter
          
          Hon. Hamilton
        